Citation Nr: 1812173	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-40 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicide agents.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents and as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a heart condition, to include as a result of exposure to herbicide agents and as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for stroke, to include brain vessel thrombosis, to include as secondary to diabetes mellitus, type II, a heart condition, or hypertension.



REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to December 1968.  He served in the "blue water" in the Republic of Vietnam, and was awarded a Vietnam Service Medal, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an December 2009 rating decisions of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran.  The Board issued Remands on these issues in July 2015 and July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been determined to be a "blue water" Veteran, and was determined to not have been exposed to Agent Orange during his service in Vietnam.  However, the Veteran also asserted that he sought treatment at a hospital in Vietnam sometime in June or July of 1968, thereby having had "boots on the ground."  See Veteran's statement received January 2008.  Attempts should be made to verify this, as it could render him presumably exposed to Agent Orange.

Regarding his diabetes mellitus and hypertension, the Veteran, through his attorney, asserts that, since he endorsed having albumin in his urine in his November 20, 1967 medical examination, it is possible that his diabetes and/or high blood pressure pre-existed his active service and were possibly aggravated by his active service.  He also contends that his hypertension could be secondary to his diabetes mellitus.      

Regarding the Veteran's heart disability, he asserts that, since he reported swollen or painful joints and shortness of breath in his November 20, 1967 medical examination, it is possible that the Veteran had arteriosclerotic heart disease (claimed as heart attacks) before service which was possibly aggravated by his active service.   

Medical opinions should be obtained to address these contentions.

Regarding the Veteran's erectile dysfunction, he asserts that it could be secondary to his diabetes mellitus.  Similarly, regarding the Veteran's stroke, to include a brain vessel thrombosis, the Veteran contends that his stroke may also be related to his heart condition.  He also asserts that his brain vessel thrombosis may be related to his hypertension.  Accordingly, as both issues rely, to some extent, on the outcome of the diabetes mellitus and hypertension issues, these issues must also be returned to the AOJ.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate facilities and conduct any research necessary to obtain records that might be missing from the record which could show whether the Veteran spent any time on the ground in Vietnam in 1968, to include for the purpose of seeking treatment at a hospital therein.

2.  Obtain a medical opinion regarding the etiology of the Veteran's diabetes mellitus (if an opinion cannot be provided without an examination, one should be scheduled).  The examiner should answer the following questions:

a)  Did the Veteran's diabetes mellitus clearly and unmistakably (obviously and manifestly) exist prior to service?  Why or why not?

b)  If found to have clearly and unmistakably existed prior to service, was the Veteran's diabetes mellitus clearly and unmistakably not aggravated during service (meaning that it was not permanently aggravated beyond the natural progression of the condition)?  Why or why not?

c)  If diabetes mellitus did not clearly and unmistakably pre-exist active service, is it at least as likely as not (50 percent or greater) that diabetes mellitus either began during or was otherwise caused by the Veteran's military service?

3.  Obtain a medical opinion regarding the etiology of the Veteran's hypertension (if an opinion cannot be provided without an examination, one should be scheduled).  The examiner should answer the following questions:

a)  Did the Veteran's hypertension clearly and unmistakably (obviously and manifestly) exist prior to service?  Why or why not?

b)  If found to have clearly and unmistakably existed prior to service, was the Veteran's hypertension clearly and unmistakably not aggravated during service (meaning that it was not permanently aggravated beyond the natural progression of the condition)?  Why or why not?

c) If hypertension did not clearly and unmistakably pre-exist active service, is it at least as likely as not (50 percent or greater) that hypertension either began during or was otherwise caused by the Veteran's military service?

d)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by his diabetes mellitus?  Why or why not?  

e)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated by his diabetes mellitus?  Why or why not?  

f)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension could be a result of exposure to herbicide agents (that is, if exposure can be verified or presumed)?  Why or why not? 

In answering this question, the examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide agent exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicide agents and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

4.  Obtain a medical opinion regarding the etiology of the Veteran's erectile dysfunction (if an opinion cannot be provided without an examination, one should be scheduled).  The examiner should answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that erectile dysfunction either began during or was otherwise caused by the Veteran's military service?

b)  Is it at least as likely as not (50 percent or greater) that erectile dysfunction was caused by diabetes mellitus?  Why or why not?  

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction was aggravated by his diabetes mellitus?  Why or why not?  

5.  Obtain a medical opinion regarding the etiology of the Veteran's heart condition(s) (if an opinion cannot be provided without an examination, one should be scheduled).  The examiner should answer the following questions:

a)  Identify all currently diagnosed heart disorders, to include arteriosclerotic heart disease, heart attacks, and ischemic heart disease (if applicable), based on a review of the medical evidence of record.  For each heart condition diagnosed, respond to the following:

b)  Did the condition clearly and unmistakably (obviously and manifestly) exist prior to service?  Why or why not?

c)  If found to have clearly and unmistakably existed prior to service, was the condition clearly and unmistakably not aggravated during service (meaning that it was not permanently aggravated beyond the natural progression of the condition)?  Why or why not?

d)  If any heart condition did not clearly and unmistakably pre-exist active service, is it at least as likely as not (50 percent or greater) that the condition either began during or was otherwise caused by the Veteran's military service?

e)  Is it at least as likely as not (50 percent or greater) that the condition was caused by the Veteran's diabetes mellitus?  Why or why not?  

f)  Is it at least as likely as not (50 percent or greater) that the condition was aggravated by the Veteran's diabetes mellitus?  Why or why not?  

g)  For any diagnosed heart condition other than ischemic heart disease (if so diagnosed), is it at least as likely as not (50 percent or greater probability) that the condition could be a result of exposure to herbicide agents (that is, if exposure can be verified or presumed)?  Why or why not?


6.  Obtain a medical opinion regarding the etiology of the Veteran's stroke, to include a brain vessel thrombosis (if an opinion cannot be provided without an examination, one should be scheduled).  The examiner should answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the condition either began during or was otherwise caused by the Veteran's military service?

b)  Is it at least as likely as not (50 percent or greater) that the condition was caused by the Veteran's diabetes mellitus?  Why or why not?  

c)  Is it at least as likely as not (50 percent or greater) that the condition was aggravated by the Veteran's diabetes mellitus?  Why or why not?  

d)  Is it at least as likely as not (50 percent or greater) that the condition was caused by the Veteran's heart condition?  Why or why not?  

e)  Is it at least as likely as not (50 percent or greater) that the condition was aggravated by the Veteran's heart condition?  Why or why not?  

f)  Is it at least as likely as not (50 percent or greater) that the condition was caused by the Veteran's hypertension?  Why or why not?  

g)  Is it at least as likely as not (50 percent or greater) that the condition was aggravated by the Veteran's hypertension?  Why or why not?  


7.  Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




